Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of Feb 22, 2022.

Amendments Received
Amendment to the claims were received and entered on May 23, 2022.

Status of the Claims
Cancelled: claim 4.
Examined herein: claims 1-3, 5-14.

Priority
In this action, all the claims are examined as though they had an effective filing date of 22 June 2016.

Withdrawn Objections
The objections to the specification are withdrawn in view of Applicant's amendments. 

Withdrawn Rejections
The rejections to claims 1 and 5-8 under 35 U.S.C. § 102 are withdrawn in view of Applicant's amendments. 
All rejections of claim 4 are withdrawn since it was canceled.

Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, and 5-14 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for processing next-generation sequencing genomic data [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 

Steps of evaluating, analyzing or organizing information recited in the claims include:
 “receiving, with a processor, a next generation sequencing analysis request from a sourcing laboratory” (claim 1);
“identifying, with a processor, a first set of characteristics associated with the next generation sequencing analysis request” (claim 1);
“configuring, with a processor, a data alignment module to align the input raw sequencing data file in accordance with at least one characteristic of said first set of characteristics” (claim 1);
“aligning, with the data alignment module processor, the input sequencing data to a genomic sequence” (claim 1);
“configuring, with a processor, a variant calling module to identify variants associated with the input sequencing data in accordance with at least one characteristic of said first set of characteristics" (claim 1);
 “identifying genomic variants, with the variant calling module processor, in the aligned genomic sequence” (claim 1); 
“reporting, with a processor, the identified genomic variants to the sourcing laboratory” (claim 5);
“ identifying, with a processor, a second set of characteristics associated with the alignment data from the raw alignment data file” (claim 6);
“configuring, with a processor, the data alignment module to refine at least one subset of the input raw sequencing data in accordance with at least one characteristic of the first set of characteristics and at least one characteristic of the second set of characteristics” (claim 6);
“refining with the configured data alignment module processor, the subset of the input raw alignment data to produce a refined alignment data file” (claim 6);
“re-aligning a subset of the raw alignment data file” (claim 7);
“extracting a subset of the raw alignment data file, refining this subset, and merging the resulting re-alignment data file with the raw alignment data file to produce the refined alignment data file” (claim 8);
“configuring, with a processor, the variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics and one characteristic of the second set of characteristics” (claim 9);
“identifying genomic variants, with the configured variant calling module processor, in the refined alignment data” (claim 9);
“reporting, with a processor, the identified genomic variants to the sourcing laboratory” (claim 10);
“identifying, with a processor, a third set of characteristics associated with the alignment data from the refined alignment data file” (claim 11);
“configuring, with a processor, a variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics” (claim 11);
“identifying genomic variants, with the configured variant calling module processor, in the refined alignment data” (claim 11);
“reporting, with a processor, the identified genomic variants to the sourcing laboratory” (claim 12);
“identifying, with a processor, a fourth set of characteristics associated with the detected genomic variants” (claim 13);
“configuring, with a processor, the variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics” (claim 13);
“identifying refined genomic variants, with the configured variant calling module processor, in the refined alignment data and the detected genomic variants, to produce a refined set of genomic variants” (claim 13);
“reporting, with a processor, the identified set of genomic variants to the sourcing laboratory-4-Int'l Application No.: 16/311,141” (claim 14). Int'l Filing Date:December 18, 2018 

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 5-6, 9-14 recite “with a processor” repeatedly, which sounds like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-3, 5-14 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a generic computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See M PEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101

In the reply filed on 23 May 2022, Applicant asserts that claim 1 " ’identifying, with a processor, a first set of characteristics associated with the next generation sequencing analysis request, the first set of characteristics comprising at least a target enrichment technology identifier, a sequencing technology identifier, and a genomic context identifier; configuring, with a processor, a data alignment module to align the input raw sequencing data file in accordance with at least one characteristic of said first set of characteristics.’ Accordingly, execution of at least the aforementioned steps via computer-processors, utilizing raw data files, is similar to the detection step of the Example 31 Claim 75 limitation including SNOM” (pg 8, last para to pg 9, first para). The Applicant’s argument is not persuasive as the cited example is a laboratory experiment, while claim 1 is about data processing. Claim 1 starts with information and ends at information, which is a pure mental thing.  Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: For example, claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014) (MPEP 2106.04(a)(2).III.A).
For a mental activity that goes beyond mental capability, it is still a mental activity. Performing a mental process in a computer environment still recite a mental process.
  	For the same reason, Applicant’s argument that compare claim 1 to “Example 31 Claim 85, the ‘process of amplifying and sequencing a BRCA1 gene.’” (pg 10, para 1-2) is not persuasive neither. Generally linking the sequence to the target enrichment (a part of the NGS) does not change the fact that claim 1 is purely dealing with data, which recites mental activity.
Applicant further asserts that the claimed invention as “there are a number of deficiencies in the current NGS technology, which are improved by the limitations of at least Claim 1” (pg 13, par 2). The claimed invention (an automated meta-data work-flow for NGS data analysis) is just a data analysis, or sequence comparison, which is part of the abstract idea. It add annotations to something existing in nature. It can be done by a human mind. The improvement is not significantly more to constitute an inventive concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lipson (“Optimization of Multigene Analysis of Tumor Samples”, US 9340830 B2, 2016-05-17), and further in view of Lee (“METADATA-DRIVEN WORKFLOWS AND INTEGRATION WITH GENOMIC DATA PROCESSING SYSTEMS AND TECHNIQUES“, US 20150286495 A1, DATE PUBLISHED 2015-10-08).

Claim 1 is directed to “A method to analyze next generation sequencing genomic data from a sourcing laboratory” comprising: 
receiving, a next generation sequencing analysis request from a sourcing laboratory, the next generation sequencing request comprising at least a raw next generation sequencing data file and the sourcing laboratory identification; 
identifying, a first set of characteristics associated with the next generation sequencing analysis request, the first set of characteristics comprising at least a target enrichment technology identifier, a sequencing technology identifier, and a genomic context identifier; 
configuring, a data alignment module to align the input raw sequencing data file in accordance with at least one characteristic of said first set of characteristics; 
aligning the input sequencing data to a genomic sequence.
configuring, with a processor, a variant calling module to identify variants associated with the input sequencing data in accordance with at least one characteristic of said first set of characteristics;
identifying genomic variants, with the variant calling module processor, in the aligned genomic sequence.
With respect to claim 1, Lipson teaches a-d except e-f:
Acquiring a sequence from a third-party laboratory with knowledge to identify the sequence (12);
Genomic context identifier (“an identifier for gene or gene type, an identifier for the site or site type, an identifier for the type of variant, and an identifier for the sample type” (15)), target enrichment technology identifier (“target members from a sample” (114a); “baits for use in solution hybridization, for the selection of target nucleic acids to be sequenced” (111)), sequencing technology identifier (“acquiring the next generation sequencing method” (7c, 116c)); .
An “alignment selector” that set up the alignment algorithm or parameter (15) and an “alignment module (629, 630);
Aligning the input sequencing data to a genomic sequence (“aligning a read to a genomic location” (586)).
–
--
Regarding to element e of claim 1, Lee teaches a Workflow and metadata management/integration including variant calling over the input genome sequence associated meta data ([0006] “In another embodiment, a method for managing genomic data processing workflows using metadata includes: initiating a workflow; receiving a request to manage the workflow using metadata”; … “and the workflow includes one or more genomic analysis operations selected from: base calling; sequence alignment, variant calling, phylogenetic analysis, primer design, amplicon design, and homology analysis”). The work flow (configured to process data) associated metadata is “in accordance with at least one characteristic of said first set of characteristics” ([0005] … “associate the data with metadata comprising: anchoring metadata configured to uniquely identify the workflow; common metadata comprising one or more characteristics selected from: sample characteristics, processing site characteristics, laboratory characteristics, instrument characteristics, assay characteristics, temporal characteristics, security characteristics and project characteristics; and custom metadata comprising one or more of workflow characteristics and data characteristics; and drive at least a portion of the workflow based on at least some of the metadata”). The “common meta data” suggests at least one characteristic of the “first set of characteristics” as discussed in element b.
Regarding to element f of claim 1, Lee teaches generating variant calling output from alignment files ([0176] In one embodiment, the custom metadata indicating file format may indicate data output from a base calling operation are in a predetermined sequence format (.fasta and/or .fastq, .gbk, etc. as would be understood by a skilled artisan upon reading the present descriptions); data output from a sequence alignment operation are in an alignment format (e.g. .SAM and/or .BAM); and data output from a variant calling operation are in a variant calling format (e.g. .VCF); and so on as would be appreciated by skilled artisans reading these descriptions).

Regarding to claim 2, Lee teaches to authorize a request (for handing running time errors. [0137]), which suggests an authentication credential that allows a laboratory personal to access the computing workflow. 

Regarding to claim 3, Lee teaches driving workflows using metadata includes “laboratory characteristics” ([0032]).

 Regarding claim 5, Lipson teaches a method to report the genetic analysis results contextualized with descriptive reporting of actionable results to the user (239, 241).

Regarding claim 6, Lipson teaches “Indel alignment sequence selector” (25), “Rearrangement alignment sequence selector” (35). Indel alignment and rearrangement alignment are alignment patterns identifiers; Lipson further teaches two or more of the five alignment methods that is selected responsive to, or is optimized for, a previous step.  (claim 55).

Regarding claim 7, Lipson teaches local re-alignment (801) for alignment optimization (587).

Regarding claim 8, Lipson teaches remedies mis-alignment through “alignment optimization  (or re-alignment) using slower, but more accurate alignment algorithms such as Smith-Waterman alignment. In cases where general alignment algorithms cannot remedy the problem, customized alignment approaches may be created” (587).

Regarding to claim 9, Lee teaches a workflow and metadata management/integration may include a functionality of “variant calling” ([0006], [0068]), and “variant calling operation” based on the  “data characteristics” and the “sequence alignment operation” in the metadata([0082]).

Regarding to claim 10, Lee teaches data output from a variant calling operation ([0176]).

Claim 11 is directed to a method comprising:
identifying, with a processor, a third set of characteristics associated with the alignment data from the refined alignment data file, the third set of characteristics comprising at least a genomic context identifier; 
configuring, with a processor, a variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics, at least one characteristic of the second set of characteristics, and at least one characteristic of the third set of characteristics; 
identifying genomic variants, with the configured variant calling module processor, in the refined alignment data.
With respect to claim 11, Lipson teaches:
“Indel alignment sequence selector” (25), “Rearrangement alignment sequence selector” (35). Indel alignment and rearrangement alignment are alignment patterns identifiers; Lipson further teaches two or more of the five alignment methods that is selected responsive to, or is optimized for, a previous step.  (claim 55). The “alignment patterns identifiers” suggest the “genomic context identifiers” because the rearrangement/indel patterns are the genomic context.
Lipson teaches the first set of characteristics (comprising at least a target enrichment technology identifier (200, 249), a sequencing technology identifier (568-571), and a genomic context identifier); the second set of characteristics (comprising at least a data alignment pattern identifier); the third set of characteristics (comprising at least a genomic context (such as indel/translocation/substitution/insertion in sequence (15)) identifier). However, Lispon does not teach the variant calling module,
Lipson teaches local re-alignment (801) for alignment optimization (587), which suggest refined alignment data. However, Lispon does not teach identifying genomic variants.

Lipson teaches partial b and partial c, but missing the variant calling module and the variant calling operations. Lee teaches a workflow and metadata management/integration may include a functionality of “variant calling” ([0006], [0068]). Here the functionality mean the functional module. The “variant calling operation” is based on the  “data characteristics” and the “sequence alignment operation” in the metadata([0082]);  


Regarding to claim 12, claim 12 is similar to claim 10, hence claim 12 is rejected similarly as discussed above regarding claim 10.

Claim 13 is directed to a method comprising:
identifying, with a processor, a fourth set of characteristics associated with the detected genomic variants, the fourth set of characteristics comprising at least a variant calling refinement identifier; 
configuring, with a processor, the variant calling module to identify variants associated with the refined alignment data in accordance with at least one characteristic of the first set of characteristics, at least one characteristic of the second set of characteristics, at least one characteristic of the third set of characteristics and at least one characteristic of the fourth set of characteristics; 
identifying refined genomic variants, with the configured variant calling module processor, in the refined alignment data and the detected genomic variants, to produce a refined set of genomic variants.

With respect to claim 13, Lipson teaches “calculating genotype likelihood through local re-alignment, and performing LD-based genotype inference and calling” (801), which suggest variant calling through refined alignment in the fourth set characteristics. Other than that, claim 13 is rejected similarly as discussed above regarding claim 11.

Regarding to claim 14, claim 14 is similar to claim 10, hence claim 14 is rejected similarly as discussed above regarding claim 10.
 
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated  to modify Lipson’s method of alignment optimization, NGS sequence analysis (with a focus on cancer mutation detection but less the general variant calling) and NGS sample management, with Lee’s workflow of metafile guided management/integration,  plus the variant calling method and the variant calling operations, because Lee’s metafile guided workflow, will add flexibility to Lipson’s NGS analysis platform; and  Lee’s variant calling (about general genetics) method, is a perfect complementation to Lipson’s cancer NGS analytic functionalities that focus on mutation detection. We can reasonably expect the success as  Lipson and Lee are both about the next generation sequence analysis and variants (including mutations) detection, and they both succeeded. 


Response to Arguments - Rejections Under 35 USC§ 103

In the reply filed on 23 May 2022, Applicant argue that (regarding previous claim 4, now part of claim 1) "Lee does not teach a variant calling module in association with the input sequence data” “in accordance with at least one characteristic of said first set of characteristics". (pg 19, para 2). Regarding to element e of claim 1, Lee teaches a Workflow and metadata management/integration including variant calling over the input genome sequence associated meta data ([0006] “In another embodiment, a method for managing genomic data processing workflows using metadata includes: initiating a workflow; receiving a request to manage the workflow using metadata”; … “and the workflow includes one or more genomic analysis operations selected from: base calling; sequence alignment, variant calling, phylogenetic analysis, primer design, amplicon design, and homology analysis”). The work flow (configured to process data) associated metadata is “in accordance with at least one characteristic of said first set of characteristics” ([0005] … “associate the data with metadata comprising: anchoring metadata configured to uniquely identify the workflow; common metadata comprising one or more characteristics selected from: sample characteristics, processing site characteristics, laboratory characteristics, instrument characteristics, assay characteristics, temporal characteristics, security characteristics and project characteristics; and custom metadata comprising one or more of workflow characteristics and data characteristics; and drive at least a portion of the workflow based on at least some of the metadata”). The “common meta data” suggests at least one characteristic of the “first set of characteristics” as discussed in element b. The  Applicant argument is not persuasive. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631